



EXHIBIT 10.2


EMPLOYMENT AGREEMENT
THIS AGREEMENT (the “Agreement”) is made and entered into effective the 26th day
of June, 2017 (the “Effective Date”), by and between NORTHRIM BANCORP, INC. and
its wholly owned subsidiary, NORTHRIM BANK, a state-chartered commercial bank,
with its principal office in Anchorage, Alaska (collectively, the “Employer”),
and Joseph M. Beedle (the “Executive”).
In consideration of the mutual promises made in this Agreement, the parties
agree as follows:
1.    Employment.
Employer employs Executive and Executive accepts employment with Employer as
Chairman of Northrim BanCorp, Inc. and Chairman of Northrim Bank.
2.    Term.
The term of this Agreement (the “Term”) shall commence on the Effective Date
and, unless terminated earlier pursuant to Section 5, shall continue through
January 2, 2018.
3.    Duties.
The Executive will serve as Chairman of Northrim BanCorp, Inc. and Chairman of
Northrim Bank. Executive shall render such executive, management and
administrative services and perform such tasks in connection with the affairs
and overall operation of the Employer as is customary for his position, subject
to the direction of Employer’s Board of Directors. Executive shall devote
necessary time, attention and effort to Employer’s business in order to properly
discharge his responsibilities under this Agreement.
4.    Compensation, Benefits, Reimbursement and Profit Sharing.
a.    Base Salary. In consideration for all services rendered by Executive
during the term of this Agreement, Employer shall pay Executive an annual base
salary (before all customary and proper payroll deductions) of $100,000 as
adjusted from time to time (“Base Salary”). The Board of Directors of the
Employer shall review Executive’s salary each year, in a manner consistent with
that used for all management employees of the Employer, and in its sole
discretion may adjust such salary commensurate with the Executive’s performance
and responsibilities under this Agreement.
b.    Other Benefits. Throughout the term of this Agreement, Employer shall
provide Executive with reasonable health insurance, disability and other
employee benefits. Executive shall participate in all employee benefit plans and
programs of Employer on a basis at least as favorable as that accorded to any
other officer of Employer with the exception of Profit Share and Equity Awards.
c.    Expenses. Employer shall reimburse Executive for his reasonable expenses
(including, without limitation, travel, entertainment, and similar expenses)
incurred in performing and promoting the business of Employer. Executive shall
present from time to time itemized accounts and receipts of any such expenses as
required by Employer, subject to any limits of company policy and the rules and
regulations of the Internal Revenue Service, including the Internal Revenue
Code, (referred to throughout this Agreement as “IRC” or the “Code”).





--------------------------------------------------------------------------------





5.    Termination of Agreement.
a.    Termination Due to a Change of Control. If (A) Employer (either Northrim
BanCorp, Inc. or Northrim Bank) is subjected to a Change of Control (as defined
in Section 5.f.(i)), and (B) either Employer or its assigns terminates
Executive’s employment without Cause or Executive terminates his employment for
Good Reason, then Employer shall pay Executive: all Base Salary earned and all
reimbursable expenses incurred under this Agreement through such termination
date.
b.    Termination by Employer Without Cause or by Executive for Good Reason. If
Employer terminates Executive’s employment without Cause, or if Executive
terminates his employment for Good Reason, Employer shall pay Executive in a
lump sum: (i) all Base Salary earned and all reimbursable expenses incurred
under this Agreement through such termination date; The amount described in 5.b.
herein shall be paid no later than forty-five (45) days after the day on which
employment is terminated.
c.    Termination by Employer for Cause or by Executive Without Good Reason. If
Employer terminates Executive’s employment for Cause or if Executive terminates
his employment without Good Reason, Employer shall pay Executive upon the
effective date of such termination only such Base Salary earned and expenses
reimbursable under this Agreement incurred through such termination date. In
such case, Executive shall have no right to receive compensation or other
benefits for any period after termination under this Agreement.
d.    Termination Due to Disability. If Employer terminates Executive’s
employment on account of any mental or physical Disability that prevents
Executive from performing his essential job functions, even with reasonable
accommodation, Executive shall be entitled to: all Base Salary earned and
reimbursement for expenses incurred under this Agreement through the termination
date,

e.    Termination Upon Death of Executive. Executive’s employment under this
Agreement shall be terminated upon the death of Executive. In such case, the
Employer shall be obligated to pay to the surviving spouse of Executive, or if
there is none, to the Executive’s estate: (i) that portion of Executive’s Base
Salary that would otherwise have been paid to him for the month in which his
death occurred, and (ii) any amounts due him pursuant to the Northrim Bank
Savings Incentive Plan (401k Plan) and any supplemental deferred compensation
plan, and any other death, insurance, employee benefit plan or stock benefit
plan provided to Executive by the Employer, according to the terms of the
respective plans.
f.    Termination Definitions.
(i)    “Change of Control.” For purposes of this Agreement, the term “Change of
Control” shall mean the occurrence of one or more of the following events: (A)
one (1) person or entity acquiring or otherwise becoming the owner of
twenty-five percent (25%) or more of Employer’s outstanding common stock; (B)
replacement of a majority of the incumbent directors of Northrim BanCorp, Inc.
or Northrim Bank by directors whose elections have not been supported by a
majority of the Board of either company, as appropriate; (C) dissolution or sale
of fifty percent (50%) or more in value of the assets, of either Northrim
BanCorp, Inc. or Northrim Bank; or (D) a change “in the ownership or effective
control” or “in the ownership of a substantial portion of the assets” of
Employer, within the meaning of Section 280G of the Internal Revenue Code.
(ii)    “Cause.” For purposes of this Agreement, termination for “Cause” shall
include termination because Executive: (A) continually fails to substantially
perform his duties with the





--------------------------------------------------------------------------------





Employer; (B) is adjudged guilty of a felony, any crime involving dishonesty or
breach of trust or any crime involving a breach of his fiduciary duties to the
Employer; (C) is willfully and continually failing to comply with any law, rule,
or regulation (other than traffic violations or similar offenses) or final cease
and desist order of a regulatory agency having jurisdiction over Employer; (D)
commits a material act of dishonesty or disloyalty related to the business of
the Employer; or (E) is unable to substantially perform his duties with the
Employer due to drug addiction or chronic alcoholism. Notwithstanding the
foregoing, Executive shall not be deemed to have been terminated for Cause
unless and until there shall have been delivered to him a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters (3/4) of
the entire membership of the Employer’s Board of Directors at a meeting of the
Board called for such purpose (after reasonable notice to Executive and an
opportunity for him, together with his counsel, to be heard before the Board),
finding that in the good faith opinion of the Board, he was guilty of conduct
that constitutes Cause (as defined above) and specifying the conduct in detail.
(iii)    “Disability.” For purposes of this Agreement, “Disability” shall mean a
medically diagnosed physical or mental impairment that may be expected to result
in death, or to be of long, continued duration, and that renders Executive
incapable of performing his essential job functions under this Agreement, even
after he has been accorded reasonable accommodation. Employer’s Board of
Directors, acting in good faith, in accordance with applicable law, shall make
the final determination of whether Executive is suffering under any Disability
(as herein defined) and, for purposes of making such determination, may require
Executive to submit himself to a physical examination by a physician mutually
agreed upon by the Executive and Employer’s Board of Directors at Employer’s
expense.
(iv)    “Good Reason.” For purposes of this Agreement, termination for “Good
Reason” shall mean termination by Executive as a result of any material breach
of this Agreement by Employer. Good Reason shall include, but not be limited to:
(A) a material reduction in Executive’s compensation defined as a reduction
equal to or greater than five percent (5%) of Executive’s then annual base
salary; (B) a material reduction in Executive’s duties and responsibilities, but
not merely a change in title; or (C) relocation of Executive’s primary workplace
by more than fifty (50) miles. “Good Reason” will only be deemed to occur if,
within ninety (90) days after a material reduction or change described above
first occurs, the Executive provides notice to the Employer of the existence of
Good Reason and of the Executive’s intended termination of employment due to
Good Reason, and the Employer does not remove the Good Reason condition within
ninety (90) days after receiving such notice from the Executive. The Executive’s
written notice must explain the basis on which the Executive believes Good
Reason exists, the cure period, and the date on which the Executive intends to
terminate employment, which must be no later than six (6) months after the
existence of the Good Reason. The provisions of Section 5.f.(iv) are intended to
comply with the Good Reason safe harbor provisions of Code Section 409A and
applicable regulations.
(v)    Termination from Employment. A termination from employment under this
Agreement shall mean a “Separation from Service” as interpreted in accordance
with Code Section 409A and generally meaning the date on which the Executive is
no longer performing services for the Employer. The Executive shall not have a
Separation from Service while on military leave, sick leave, or other bona fide
leave of absence if the period of such leave does not exceed six (6) months, or
if longer, so long as the Executive retains a right to reemployment under an
applicable statute or contract. A leave of absence constitutes a bona fide leave
of absence only if there is a reasonable expectation that the Executive will
return to perform services.
6.    Limit on Severance Payment for Change of Control.
Notwithstanding anything above in Section 5.a., if the severance payment
provided for in that Section, together with any other payments which the
Executive has the right to receive from the Employer,





--------------------------------------------------------------------------------





would constitute a “parachute payment” (as defined in Section 280G(b)(2) of the
Code), the severance payment shall be reduced. The reduction shall be in an
amount so that the present value of the total amount received by the Executive
from the Employer or its affiliates and subsidiaries will be 2.99 times the
Executive’s base amount (as defined in Section 280G of the Code) and so that no
portion of the amounts received by the Executive shall be subject to the excise
tax imposed by Section 4999 of the Code (excise tax). Insofar as permitted by
the Code, Employer shall reduce those elements of the severance pay package
specified by the Executive, provided, however, that Employer will not reduce the
SERP credits provided for in Section 5.b.(II). The determination as to whether
any reduction in the severance payment is necessary shall be made by the
Employer in good faith, and the determination shall be conclusive and binding on
Executive. If through error or otherwise Executive should receive payments under
this Plan, together with other payments the Executive has the right to receive
from the Employer, in excess of 2.99 times his base amount, Executive shall
immediately repay the excess to Employer upon notification that an overpayment
has been made.
7.    Covenant Not To Compete.
a.    Executive agrees that for the term of this Agreement and for a period of
one (1) year after this Agreement is terminated pursuant to Section 5.a. or
5.b., Executive will not directly or indirectly be employed by, own, manage,
operate, support, join, or benefit in any way from any business activity within
the states where Employer operates that is competitive with Employer’s business
or reasonably anticipated business of which Executive has knowledge. For
purposes of the foregoing, Executive will be deemed to be connected with such
business if the business is carried on by: (i) a partnership in which Executive
is a general or limited partner; or (ii) a corporation of which Executive is a
shareholder (other than a shareholder owning less than five percent (5%) of the
total outstanding shares of the corporation), officer, director, employee or
consultant, whether paid or unpaid. In the event of an alleged breach by
Executive of this Section 7, the one-year non-compete period shall be extended
until such breach or violation has been duly cured, and shall restart so that
Employer has received the intended benefit of one (1) uninterrupted year of
non-competition by Executive.
b.    The parties agree that if a trial judge with jurisdiction over a dispute
related to this Agreement should determine that the restrictive covenant set
forth above is unreasonably broad, the parties authorize such trial judge to
narrow the covenant so as to make it reasonable, given all relevant
circumstances, and to enforce such covenant. The provisions of this Section 7
shall survive termination of this Agreement.
8.    Nondisclosure of Confidential Information.
a.    During the term of Executive’s employment and thereafter, Executive agrees
to hold Employer’s Confidential Information in strict confidence, and not
disclose or use it at any time except as authorized by Employer and for
Employer’s benefit. If anyone tries to compel Executive to disclose any
Confidential Information, by subpoena or otherwise, Executive agrees immediately
to notify Employer so that Employer may take any actions it deems necessary to
protect its interests. Executive’s agreement to protect Employer’s Confidential
Information applies both during the term of this Agreement and after employment
ends, regardless of the reason it ends.
b.    “Confidential Information” includes, without limitation, any information
in whatever form that Employer considers to be confidential, proprietary,
information and that is not publicly or generally available relating to
Employer’s: trade secrets (as defined by the Uniform Trade Secrets Act),
know-how, concepts, methods, research and development, product, content and
technology development plans, marketing plans, databases, inventions, research
data and mechanisms, software (including functional specifications, source code
and object code), procedures, engineering, purchasing, accounting, marketing,
sales, customers, advertisers, joint venture partners, suppliers, financial
status, contracts or employees.





--------------------------------------------------------------------------------





Confidential Information includes information developed by Executive, alone or
with others, or entrusted to Employer by its customers or others.
9.    Non-Solicitation.
During the course of Executive’s employment and for a period of one (1) year
from the date of termination of employment for any reason, Executive shall not
directly or indirectly solicit or entice any of the following to cease,
terminate or reduce any relationship with Employer or to divert any business
from Employer: (a) any person who was an employee of Employer during the one (1)
year period immediately preceding the termination of Executive’s employment; (b)
any customer or client of Employer; or (c) any prospective customer or client of
Employer from whom Executive actively solicited business within the last one (1)
year of Executive’s employment. In the event of an alleged breach by Executive
of this Section 9, the one (1) year non-solicitation period shall be extended
until such breach or violation has been duly cured, and shall restart so that
Employer has received the intended benefit of one (1) uninterrupted year of
non-solicitation by Executive.
10.    Non-Disparagement.
Executive will not, during the Term or after the termination or expiration of
this Agreement or Executive’s employment, make disparaging statements, in any
form, about Employer’s officers, directors, agents, employees, products or
services which Executive knows, or has reason to believe, are false or
misleading.
11.    Mutual Agreement to Arbitrate.
a.    Except as provided in Section 11.b., in the event of a dispute or claim
between Executive and Employer related to Employee’s employment or termination
of employment, all such disputes or claims will be resolved exclusively by
confidential arbitration in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association
(“AAA”). This means that the parties agree to waive their rights to have such
disputes or claims decided in court by a jury. Instead, such disputes or claims
will be resolved by an impartial AAA arbitrator whose decision will be final.
b.    The only disputes or claims that are not subject to arbitration are any
claims by Executive for workers’ compensation or unemployment benefits, and any
claim by Executive for benefits under an employee benefit plan that provides its
own arbitration procedure. Also, Executive and Employer may seek equitable
relief (such as an injunction or declaratory relief) in court in appropriate
circumstances. Specifically, Executive recognizes that Employer does not have an
adequate remedy at law to protect its business from Executive’s breach of
Sections 7, 8, or 9 of this Agreement, and therefore Employer shall be entitled
to bring an action for a temporary restraining order and preliminary injunctive
relief pre-arbitration, in the event of any actual or threatened breach by
Executive of Sections 7, 8, or 9. In such court proceeding, Employer shall not
be required to post a bond or other security, and Employer may also be awarded
actual damages caused by Executive’s breach of Sections 7, 8, or 9 of this
Agreement as well as repayment of all or a portion of any severance that
Employer previously paid to Executive.
c.    Except as provided by section 11.b., the arbitration procedure will afford
Executive and Employer the full range of legal, equitable, and/or statutory
remedies. Employer will pay all costs that are unique to arbitration, except
that the party who initiates arbitration will pay the filing fee charged by AAA.
Executive and Employer shall be entitled to discovery sufficient to adequately
arbitrate their claims, including access to essential documents and witnesses,
as determined by the arbitrator and subject to limited judicial review. In order
for any judicial review of the arbitrator’s decision to be successfully
accomplished,





--------------------------------------------------------------------------------





the arbitrator will issue a written decision that will decide all issues
submitted and will reveal the essential findings and conclusions on which the
award is based.
12.    Miscellaneous.
a.    This Agreement contains the entire agreement between the parties with
respect to Executive’s employment with Employer, and is subject to modification
or amendment only upon agreement in writing signed by both parties.
b.    This Agreement shall bind and inure to the benefit of the heirs, legal
representatives, successors and assigns of the parties, except that Employer’s
rights and obligations may not be assigned.
c.    If any provision of this Agreement is invalid or otherwise unenforceable,
in whole or in part, then such provision shall be modified so as to be
enforceable to the maximum extent permitted by law. If such provision cannot be
modified to be enforceable, the provision shall be severed from the Agreement to
the extent it is unenforceable. All other provisions and any partially
enforceable provisions shall remain unaffected and shall remain in full force
and effect.
d.    In the event of any claim or dispute arising out of this Agreement, the
party that substantially prevails shall be entitled to reimbursement of all
expenses incurred in connection with such claim or dispute, including, without
limitation, attorneys’ fees and other professional fees. This paragraph shall
apply to expenses incurred with or without suit, and in any judicial,
arbitration or administrative proceedings, including all appeals therefrom.
e.    Any notice required to be given under this Agreement to either party shall
be given by personal service (i.e., via hand delivery) or by depositing a copy
of such notice in the United States registered or certified mail, postage
prepaid, addressed to the following address, or such other address as addressee
shall designate in writing:
Employer:     


3111 “C” Street
Anchorage, AK 99503
Executive:    


Address on file with Northrim BanCorp, Inc. Human Resources Department.


f.    This Agreement shall in all respects, including all matters of
construction, validity and performance, be governed by and construed and
enforced according to the laws of the State of Alaska.
g.    This Agreement is intended to comply and shall be interpreted and
construed in a manner consistent with the provisions of Internal Revenue Code
Section 409A, including any rule or regulation promulgated thereunder. In the
event that any provision of the Agreement would cause a benefit or amount
provided hereunder to be subject to tax under the Internal Revenue Code prior to
the time such amount is paid, such provision shall, without the necessity of
further action by the signatories to this Agreement, be null and void as of the
Effective Date.
h.    Notwithstanding any provision to the contrary in this Agreement, no
payment of any type or amount of compensation or benefits shall be made or owed
by Employer to Executive pursuant to this Agreement or otherwise to the extent
that payment of such type or amount is restricted or prohibited by,





--------------------------------------------------------------------------------





is not permitted under, or has not received any required approval under, any
applicable federal or state statute, regulation, rule, policy, order, opinion,
interpretation or similar issuance, whether now in existence or hereafter
adopted or imposed, including without limitation any provisions of the
Dodd-Frank Wall Street Reform and Consumer Protection Act or regulations
promulgated thereunder, 12 USC 1828(k) or 12 CFR Part 359. In the event that any
payment made to Executive hereunder, under any prior employment agreement or
arrangement or otherwise is required under any applicable federal or state
statute, regulation, rule, policy, order, opinion, interpretation or similar
issuance or under any agreement with or policy or plan of Employer to be paid
back to Employer, Executive shall upon written demand from Employer promptly pay
such amount back to Employer.


EMPLOYER:    
NORTHRIM BANCORP, INC.




    
By: /s/ David J. McCambridge     
David J. McCambridge
Its: Chairman of the Compensation Committee of the Board of Directors


NORTHRIM BANK






By: /s/ David J. McCambridge     
David J. McCambridge
Its: Chairman of the Compensation Committee of the Board of Directors








EXECUTIVE:






/s/ Joseph M. Beedle     
Joseph M. Beedle









